Citation Nr: 1642704	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to August 1982. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2013, the Veteran testified at a Board videoconference hearing before      the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2014, the Board remanded the issue of entitlement to service connection for bilateral hearing loss and tinnitus to the RO for additional development.  In a September 2014 rating decision, service connection was granted for tinnitus and left ear hearing loss.  As those issues have been resolved, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997);  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Therefore, the only issue currently before the Board is entitlement to service connection for right ear hearing loss. 


FINDING OF FACT

A right ear hearing loss disability was not shown during service or within one year following discharge from service, and the most probative evidence indicates the current right ear hearing loss disability is not related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R.   §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, post service treatment records, and VA examination reports are of record, as is a transcript of the Veteran's Board hearing.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also finds that prior remand directives have been accomplished.  In this regard, updated treatment records have been added to the claims file and a VA examination was conducted and opinion obtained.  Neither the Veteran nor his representative has alleged the examination or opinion was inadequate.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater;           or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"[W]hen audiometric test results at a veteran's separation from service do not    meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of abnormal hearing.  Id. at 157.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).            In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); see also Gilbert      v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has right ear hearing loss as a result of noise exposure during active duty service.  Specifically, the Veteran contends that he was exposed to aircraft noises, jet engines, ship board noises and the like.  He reported that he began to realize he was having difficulty hearing about four or five years after service when his wife kept correcting him and he could not hear what she was saying to him.  Also, the Veteran stated that he currently has trouble understanding conversations.  He stated that after service he worked in an office setting as a bookkeeper and thus was not exposed to loud noises since separation from service.  

As an initial matter, the record demonstrates that the Veteran has a current hearing loss disability in the right ear pursuant to 38 C.F.R. § 3.385 as shown on the 2010 and 2014 VA examinations.  Accordingly, the question becomes whether such condition is related to service.  

The Veteran's service personnel records indicate that he served as a maintenance technician, and the Veteran reports that he was regularly exposed to high noise levels during service.  The Board finds that the Veteran's description of his noise exposure is credible and consistent with his circumstances of service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board  must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  

Service treatment records do not show a diagnosis of or treatment for right ear hearing loss.  A March 1964 enlistment examination audiogram, when converted to ISO-ANSI standards, showed pure tone thresholds of 30, 10, 10, 10 and 5 decibels in the right ear at 500, 1000, 2000, 3000 and 4000 Hertz (specified frequencies).  An audiogram in May 1967, when converted, showed pure tone thresholds of 20, 15, 10, 10, and 5 decibels in the right ear at the specified frequencies.  A November 1971 audiogram showed pure tone thresholds of 20, 10, 0, 5, and 5 decibels in the right ear at the specified frequencies.  In November 1975, an audiogram showed pure tone thresholds of 25, 25, 10, 15, and 15 decibels in the right ear at the specified frequencies.  Further, an August 1979 audiogram results showed pure  tone thresholds of 15, 10, 5, 0, and 10 decibels in the right ear at the specified frequencies.  Finally, an August 1982 separation examination audiogram showed pure tone thresholds of 15, 15, 5, 5 and 10 decibels in the right ear at the specified frequencies.

The service audiograms do not reflect hearing loss in the right ear rising to the level of a disability in accordance with 38 C.F.R. § 3.385.  Moreover, there is no competent evidence of right ear hearing loss disability within one year following discharge from service.  Thus, competent evidence linking the current condition with service is required to establish service connection.  

The most probative opinion was provided by the May 2014 examiner, who reviewed the claims file and considered the converted entrance examination findings.  Following examination of the Veteran, the VA examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that the converted values from the March 1964 entrance examination reveal that the Veteran entered service with a pre-existing 30 decibel hearing loss in the right ear at 500 Hertz which did not worsen during the Veteran's military service.  The VA examiner noted that the Veteran's hearing actually improved during military service to 15 decibels on the 1982 separation examination.  While the entrance examination demonstrated some degree of hearing loss in the right ear pursuant to Hensley, 5 Vet. App. at 155,    such loss did not rise to the level of a disability pursuant to 38 C.F.R. § 3.385.  Accordingly, pursuant to McKinney v. McDonald, the Board must find that the presumption of soundness attaches notwithstanding the presence of nondisabling hearing loss at entrance.  28 Vet. App. 15 (2016); 38 U.S.C.A. § 1111 (West 2014).  

In addressing whether the Veteran's current hearing loss was related to service, the examiner opined that it was less likely than not that the Veteran's right ear hearing loss was caused by or a result of his military noise exposure.  In support of the opinion, the examiner noted there were no threshold changes or shifts between entrance and separation examinations other than improvement at 500 Hertz.  The examiner also cited to medical literature for the propositions that hearing loss due   to noise does not progress in excess of what would be expected from the addition   of age related threshold shifts once the exposure to noise is discontinued.  As this opinion was provided following examination of the Veteran and thorough review     of the claims file, and included a detailed rationale that cited to medical literature, the Board finds this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.

While the Veteran asserts that his right ear hearing loss arose in service or is related to noise exposure in service, as a lay person, the Veteran has not shown that he            has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence    to testify as to symptoms but not to provide medical diagnosis).  In this regard, the presence of a hearing loss disability and the etiology of such require medical testing and expertise to determine.  The Board finds the audiometric testing in service    and the opinion of the 2014 VA examiner to be significantly more probative than the Veteran's lay assertions as to the onset and etiology of his current hearing loss disability.  With regard to continuity, while the Veteran may have subjectively noticed hearing loss during and since service, the salient question for hearing loss claims is the severity of the hearing loss, not the mere presence of it.  While the Veteran is competent to describe his subjective symptoms of hearing loss, he is    not competent to diagnose a hearing loss disability.  As noted above, there is no competent evidence showing hearing loss to a disabling degree following service   at any time prior to September 2004, approximately 22 years after service.  

In sum, the preponderance of the competent and probative evidence indicates that the Veteran did not have a right ear hearing loss disability consistent with 38 C.F.R. § 3.385 in service or for many years thereafter, and that his current right ear hearing loss disability is not related to military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and service connection for right ear hearing loss is denied. 

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.




ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


